DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 February 2022 has been entered. 

Response to Amendment
Applicant's amendment filed on 04 January 2022 has been entered. Claims 1-2 and 4 have been amended. No claims have been cancelled. No claims have been added. Claims 1-11 are still pending in this application, with claims 1 and 4 being independent. The drawing objections set forth in the previous office action mailed 12 October 2021 are overcome by Applicant’s amendments. The objections to the Specification as set forth in the previous office action mailed 12 October 2021 are overcome by Applicant’s amendments. The 112 rejections set forth in the previous office action mailed 12 October 2021 are overcome by Applicant’s amendments.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…the welding leg protrudes from a portion excluding both upper and lower end portions of the adjacent side end portion…and wherein the upper end portion comprises an inclined portion and a planar portion and the lower end portion comprises an inclined portion and a planar portion, respectively…,” as recited in claim 4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The amendment filed 04 January 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:

The “…welding leg protrudes from a portion excluding both upper and lower end portions of the adjacent side end portion…and wherein the upper end portion comprises an inclined portion and a planar portion and the lower end portion comprises an inclined portion and a planar portion, respectively…,” as recited in claim 4.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Regarding claim 4, the limitation recites: “…the welding leg protrudes from a portion excluding both upper and lower end portions of the adjacent side end portion…and wherein the upper end portion comprises an inclined portion and a planar portion and the lower end portion comprises an inclined portion and a planar portion, respectively…,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no single embodiment provided in the written description that provides for both “the welding leg protrudes from a portion excluding both upper and lower end portions of the adjacent side end portion” and “the upper end portion comprises an inclined portion and a planar portion and the lower end portion comprises an inclined portion and a planar portion, respectively.” The claimed features appear to be described in two separate embodiments, one in which “the welding leg protrudes from a portion excluding both upper and lower end portions of the adjacent side end portion,” as shown in Figs. 9-13 and as described in the corresponding description for Figs. 9-13 in the instant disclosure, and another in which “the upper end portion comprises an inclined portion and a planar portion and the lower end portion comprises an inclined portion and a planar portion, respectively,” as shown in Figs. 1-8 and as described in the corresponding description for Figs. 1-8 in the instant 
Claims 5-6 are rejected as being dependent upon rejected claim 4.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ferigo et al. (US 2016/0348866 A1, herein referred to as: Ferigo), in view of Motomura et al. (EP 2960574 A1, herein referred to as: Motomura).
Regarding claim 1, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 1 provided below for clarity) a vehicle lamp (4), comprising: a lamp housing (8) having an inner space (12) and an annular frame (the annular opening in 8 to the inner space of 12, as shown in Fig. 4a) where a welding surface is formed (a surface along the perimeter opening of 12, which couples to and is welded to a perimeter of 24, via 88, as shown in Figs. 1-3 and 6), and a cover (24) configured to cover the inner space (as shown in Figs. 1-2) and be joined to the lamp housing (8) 

Annotated Fig. 1: Fig. 1 of Ferigo, incorporating annotations for clarity of element to element mapping.

    PNG
    media_image1.png
    838
    1221
    media_image1.png
    Greyscale

Ferigo does not explicitly teach that said vehicle lamp is to be disposed adjacent to another vehicle lamp, said end portion of the outer peripheral portion in the design surface portion is on a side of the another vehicle lamp and is provided as the adjacent side end portion, said facing surface portion faces the another vehicle lamp.
Motomura teaches or suggests (Figs. 1-4) a vehicle lamp (20A or 20B) is to be disposed adjacent to another vehicle lamp (another of 20A or 20B, respectively), said end portion of the outer peripheral portion in the design surface portion (36A or 36B) is on a side of the another vehicle lamp and is provided as the adjacent side end portion (as shown in Figs. 1-4), said facing surface portion faces the another vehicle lamp (as shown in Figs. 1-4).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Ferigo and incorporated the teachings of said vehicle lamp is to be disposed adjacent to another vehicle lamp, said end portion of the outer peripheral portion in the design surface portion is on a side of the another vehicle lamp and is provided as the adjacent side end portion, said facing surface portion faces the another vehicle lamp (i.e. by providing an additional and opposite lamp to form the another lamp for an opposing side of a vehicle), such as taught or suggested by Motomura, in order to increase, or otherwise improve, the utility of the device (i.e. by providing an embodiment with passenger and driver head lamps or tail lamps to be used in vehicles requiring two head lamps or tail lamps).
Regarding claim 2, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 1 provided above) the an upper side portion (F) includes an upper side surface (the surface portion of F coupled to 12) that is continuous with the facing surface (as shown in Fig. 1 and annotated Fig. 1, continuous from an edge of said facing surface) and is perpendicular to the facing surface (as shown in Fig. 1 and annotated Fig. 1, the surface portion of F coupled to 12 is perpendicular to the outer surface of said welding leg B which forms the facing surface), and the lower side portion (G) includes a lower side surface (the surface G coupled to 12, as shown in Fig. 1 and annotated Fig. 1) that is continuous with the facing surface (as shown in Fig. 1 and annotated Fig. 1, continuous from an edge of said facing surface) and is perpendicular to the facing surface (as shown in Fig. 1 and annotated Fig. 1, the surface portion of G coupled to 12 is perpendicular to the outer surface of said welding leg B which forms the facing surface).
Regarding claim 3, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 1 provided above) a width of the welding leg (i.e. a width of 32 of said welding leg B, as shown in Fig. 6) is 
Regarding claim 7, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 1 provided above) a joining surface of the welding leg facing the welding surface includes a first joining portion (the surface of said welding leg B extending furthest from said inner surface, relative to the inner surface of the cover, as shown in Fig. 1 and annotated Fig. 1 above), a pair of second joining portions (the inclined surfaces of the welding leg) continuous to upper and lower portions of the first joining portion (as shown in Fig. 1 and annotated Fig. 1 above) and being inclined relative to the first joining portion (as shown in Fig. 1 and annotated Fig. 1 above), and a pair of third joining portions (the portion adjacent the top inclined surface, and the portion below the lower inclined surface, as shown in Fig. 1 and annotated Fig. 1 above) continuous to the pair of second joining portions (as shown in Fig. 1 and annotated Fig. 1 above) and forming upper and lower end portions of the joining surface continuous with the facing surface (as shown in Fig. 1 and annotated Fig. 1 above).
Regarding claim 8, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 1 provided above) a plane of the first joining portion relative to the inner surface is higher than a plane of the third joining portions relative to the inner surface (as shown in Fig. 1 and annotated Fig. 1 above).
Regarding claim 11, Ferigo teaches or suggests (Figs. 1-6, and annotated Fig. 1 provided above) the upper edge is formed between the upper end portion and the inner surface of the cover (as element 40 extends around the entire cover, paragraph [0064], the upper edge being formed by an edge portion at the inner corner above the “T” shown in Fig. 6 of Ferigo satisfies the claimed limitation, at a position of the identified upper end portion formed by an outer surface of portion of 40 of said welding leg portion) and the lower edge is formed between the lower end portion and the inner surface of the cover (as element 40 extends around the entire cover, paragraph [0064], the lower edge being formed by an edge portion at the inner corner above the “T” shown in Fig. 6 of Ferigo satisfies the claimed limitation, at a position of the identified lower end portion formed by an outer surface portion of 40 of said welding leg portion).

Allowable Subject Matter
Claims 9 and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art of record does not teach, or merely suggest, “…the upper side portion and lower side portion include a pair of fourth joining portions continuous to the third joining portions and extending in a direction perpendicular to the third joining portions, the fourth joining portions being positioned in the same plane as the third joining portions...,” as recited in combination with all of the limitations recited in the claims (i.e. claims 1 and 7) upon which claim 9 depends.
Claim 10 is allowable as being dependent upon allowable dependent claim 9.
Response to Arguments
Applicant's arguments filed 04 January 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Ferigo failed to teach, or merely suggest, “…the upper end portion of the cover comprises an inclined portion and a planar portion, and the lower end portion of the cover comprises an inclined portion and a planar portion, respectively…,” the Examiner respectfully disagrees. As outlined in the rejection above, Ferigo teaches or suggests the claimed features as recited in claim 1, as set forth in the present interpretation of the Ferigo reference (see annotated Fig. 1 provided above). 
In response to Applicant’s argument that Ferigo failed to teach, or merely suggest, “…the upper end portion of the cover comprises an inclined portion and a planar portion, and the lower end portion of the cover comprises an inclined portion and a planar portion, respectively…” (as recited in claim 4), the Examiner respectfully notes that Applicant’s amendment to claim 4 has incorporated features of the embodiment depicted in Figs. 1-8 of the instant disclosure, which is explicitly excluded from the structure of claim 4 which is directed to Figs. 9-13 of the instant disclosure. As there is no such description of an embodiment which combines such features in the way proposed by the limitations recited in claim 4, the amendment to claim 4 is considered to be new matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN J CATTANACH/Examiner, Art Unit 2875